604 So.2d 995 (1992)
STATE of Louisiana
v.
Tyronne SMITH and Troy Wilkerson.
No. 92-K-0695.
Supreme Court of Louisiana.
September 25, 1992.
Denied; result correct. The trial court erred in granting the state's motion in limine to prevent the defendants from cross-examining witness Thornton with regard to the pending charges against him and any expectation of leniency from the state he may have had in return for his cooperation and testimony. State v. Rankin, 465 So.2d 679 (La.1985); State v. Brady, 381 So.2d 819 (La.1980). The trial court's error was not harmless beyond a reasonable doubt in light of the witness's importance to the state's case and the conflicting testimony he gave as the case moved from its pre-trial stages to trial. See Delaware v. Van Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).